                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                             BUTTE DIVISION

 BITCO GENERAL INSURANCE                         CV-18-87-GF-BMM-JTJ
 CORPORATION,
                                                 ORDER
 Plaintiff,

 -vs.-

 J. BURNS BROWN OPERATING
 CO.,

 Defendant.

         Plaintiff has moved for admission of John Husmann (Mr. Husmann), (Doc.
25), to practice before this Court in this case with Jesse Beaudette, Esq. of
Bohyer, Erickson, Beaudette L& Tranel, P.C. to act as local counsel. Mr.
Husmann’s application appears to be in compliance with L.R. 83.1(d).

         IT IS HEREBY ORDERED:

         Plaintiff’s motion to allow Mr. Mr. Husmann to appear on their behalf
(Doc. 25) is GRANTED on the following conditions:

         1. Local counsel, Mr. Beaudette, will be designated as lead counsel or as
co-lead counsel with Mr. Husmann. Mr. Husmann must do his own work. He
must do his own writing, sign his own pleadings, motions, briefs and other
documents served or filed by him, and, if designated co-lead counsel, must appear
and participate personally in all proceedings before the Court. Local counsel, Mr.
Beaudette, shall also sign such pleadings, motions and briefs and other documents
                                         -1-
served or filed.

      2. Admission is not granted until Mr. Husmann, within fifteen (15) days
from the date of this Order has filed an acknowledgment and acceptance of his
admission under the terms set forth above.

      3. Admission is personal to Mr. Husmann.

      DATED this 1st day of April, 2019.




                                      -2-
